          Case 1:21-cr-00364-DLF Document 20 Filed 09/09/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                           *
                                                   *
                   vs.                             *        Case No. 1:21-cr-00364-DLF-1
                                                   *
ESTHER SCHWEMMER,                                  *
          Defendant                                *
                                                   *

                                                ooOoo

                             MOTION TO CONTINUE HEARING

        Esther Schwemmer, by her undersigned counsel, hereby respectfully moves to continue the

hearing scheduled for two weeks to September 21, 2021 to provide additional time for her to

consider the plea agreement offered by the United States and resolve some concerns. Both counsel

are available on that date. Despite due diligence a short continuance is necessary to resolve some

issues that remain. The additional time is likely to result in a non-trial resolution of the case, which

will preserve judicial resources and further the interests of Ms. Schwemmer and the public.

Accordingly, the “ends of justice outweigh the best interest of the public and the defendant in a

speedy trial” in order to allow the defendant additional time to consider the plea agreement. 18

U.S.C. § 3161(h)(7)(A).

                                                        Respectfully submitted,

                                                        /s/ Carmen D. Hernandez
                                                        Carmen D. Hernandez
                                                        Bar No. MD 03366
                                                        7166 Mink Hollow Rd
                                                        Highland, MD 20777
                                                        240-472-3391
                                                        chernan7@aol.com
          Case 1:21-cr-00364-DLF Document 20 Filed 09/09/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

      I hereby certify that the instant notice was served on all counsel of record this 9th day of
September, 2021 on all counsel of record via ECF.



                                                    /s/ Carmen D. Hernandez
                                                    Carmen D. Hernandez




                                                2
